Citation Nr: 0802952	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-10 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a triglyceride 
condition.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

The veteran failed to report for a scheduled hearing before a 
Veterans Law Judge in September 2007, and there are no 
outstanding hearing requests.

A March 2006 rating decision denied claims for service 
connection for low back strain, for peripheral vascular 
disease, and for a nervous condition.  A statement of the 
case with respect to these claims was issued in May 2007.  A 
review of the record reveals that no substantive appeal has 
been submitted regarding these claims.  Accordingly, these 
claims are not currently in appellate status before the 
Board.

The issue of entitlement to an increased rating for 
hypertension, and the issue of entitlement to service 
connection for a heart disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertriglyceridemia is a laboratory finding, not a 
disability under the laws and regulations administered by VA.

2.  The veteran's current respiratory condition developed 
many years after discharge from service and is unrelated to 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by high 
triglycerides that is due to or aggravated by his military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for service connection for a respiratory 
condition have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Triglyceride Condition

The veteran maintains that he is entitled to service 
connection for very high triglycerides.  A review of the 
veteran's medical records does confirm that the veteran has 
hypertriglyceridemia (high triglycerides).

However, diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and 
are not, in and of themselves, disabilities; they are 
therefore not appropriate entities for the rating schedule.  
See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  In other 
words, hypertriglyceridemia is a mere laboratory finding and 
is not a disability in and of itself for which VA 
compensation benefits are payable.

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's hypertriglyceridemia causes him 
any impairment of earning capacity.  Furthermore, as noted 
above, service connection cannot be granted for a laboratory 
finding.  As there is no legal basis upon which to award 
service connection for a triglyceride condition, the 
veteran's appeal is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



Respiratory Condition

The veteran asserts that he is entitled to service connection 
for a respiratory condition.  The record does confirm that 
the veteran currently has respiratory problems.  A March 2001 
hospital discharge summary includes a diagnosis of chronic 
obstructive pulmonary disease.  A May 2003 letter from a Dr. 
C. indicates that the veteran has reactive airway disease.  

The veteran's service medical records, including the February 
1970 discharge examination report, reveal no complaints or 
findings related to a respiratory disability.  Chest X-rays 
taken in February 1970 were negative.  

A Certificate of Attending Physician dated in September 1971 
indicates that the veteran had been treated from November 
1970 to January 1971 for anxiety.  The physician provided the 
veteran's medical history, which did not include any 
pulmonary problems.  Tuberculosis and asthma were 
specifically denied.  The physician noted that the veteran 
smoked one pack of cigarettes a day.

The record fails to show that the veteran had any respiratory 
condition during service or for many years after discharge 
from service.  Furthermore none of the medical evidence 
relates a current respiratory condition to any incidence of 
service.  While the veteran himself continues to assert that 
he has a respiratory condition as a result of his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

Since the preponderance of the evidence is against the 
veteran's claim, service connection for a respiratory 
condition is not warranted.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In May 2001, prior to the January 2002 rating action on 
appeal, the RO wrote to the veteran and specifically informed 
him of the type of evidence needed to support the claims 
decided above, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  The RO also 
requested that the veteran identify any relevant records 
and/or additional supporting information or evidence, and 
submit authorizations to the RO so that the RO could obtain 
the records or other evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

In March 2006 the veteran was provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates, in compliance with Dingess.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, private 
medical records, and Social Security Administration records.  
The veteran has also submitted private medical records.  He 
has been given ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional pertinent records related to these triglyceride 
and respiratory claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for service 
connection for a high triglyceride condition and his claim 
for service connection for a respiratory condition by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, with respect to the veteran's triglycerides 
claim,  as noted above, service connection for elevated 
triglycerides is not permitted as a matter of law.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
notice or assistance are rendered moot.  See 38 U.S.C.A. § 
5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  


ORDER

Service connection for a triglyceride condition is denied.

Service connection for a respiratory condition is denied.


REMAND

The veteran submitted documents from Warren Hospital noting 
that the veteran underwent medical procedures relating to his 
heart at Warren Hospital in September and November 2007.  
However, he did not submit the clinical records showing the 
treatment or results of the procedures.  These identified 
medical records are pertinent to the veteran's heart and 
hypertension claims and should be obtained.  38 C.F.R. 
§ 3.159(c)(1).


In October 2007 the veteran submitted a private medical 
record dated in September 2007 which was pertinent to his 
claim for service connection for a heart disorder.  He did 
not submit a waiver of RO review of this document.  A 
supplemental statement of the case should be issued which 
includes a review of this document.

The record reveals that the veteran has failed to report for 
several scheduled VA medical examinations.  However, since 
the hypertension and heart condition claims must be remanded, 
he should be given another opportunity to have a VA medical 
examination.  The veteran is hereby notified that it is the 
veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2007). 

The Court has mandated that VA ensure strict compliance with 
the notification requirements of 38 U.S.C.A. § 5103.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
present case, the Board notes that the veteran has not been 
sent the required notice with respect to his claim for an 
increased initial rating for hypertension.  Accordingly, the 
veteran should be provided with the required notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an increased 
rating for the veteran's hypertension.  
The RO should give the veteran notice of 
which evidence, if any, the veteran is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any evidence 
in his possession that pertains to the 
claim.

2.  After obtaining any necessary 
authorization from the veteran, request 
the veteran's records from Warren hospital 
dated from November 2005 to present.


3.  Provide the veteran a cardiac 
examination.  The etiology and extent of 
all cardiac and hypertension disabilities 
present should be described.  The claims 
files should be provided to the examiner 
for review prior to the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current heart disability found is 
related to the veteran's period of 
military service.

4.  Upon completion of the above requested 
development reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, 
showing consideration of all evidence 
submitted since the May 2007 supplemental 
statement of the case, and afford the 
veteran and his representative the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


